DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2021 has been entered.

Response to Arguments
Applicant's arguments with respect to claims 1-8 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torii et al. (“Torii”) (U.S. PG Publication No. 2018/0264940) in view of Rastoll (U.S. Patent No. 10,688,915).

In regards to claim 1, Torii teaches a traffic allowance method, comprising the steps of: 
	installing a first camera to a vehicle, for capturing a driver's head (See ¶0031 and 0035 in view of FIG. 1; also see ¶0041 and 0054 for more information); 
	installing a second camera to said vehicle, for capturing a front of said vehicle (See ¶0031-0032 in view of FIG. 1; also see ¶0039 and 0048 wherein the vehicle-exterior sensor detects the presence of a person, vehicle and other obstacles); 
	processing captures of said first and second cameras, for determining that said second camera captures persons which may encounter said vehicle, and for determining for each of said captured persons, that said first camera determines that said driver views the person captured by said second camera (See ¶0054).
	Torii, however, fails to teach that said second camera determines that the person views the driver, thereby said determinations ensure human communication between said person and said driver.
	That is, although Torii teaches in ¶0065 determining the state of the person outside of the vehicle based on the information acquired from the vehicle-exterior sensor while also showing that persons inside and outside of the vehicle may view an image upon [for example] the windshield of the vehicle as described in ¶0033 and additionally teaches in ¶0067 and 0068 wherein the system notes whether the driver notices the person outside of the vehicle and vice versa, Torii fails to specify that such a determination includes the person viewing the driver, or at least towards the driver and not just the vehicle in general.
	In a similar endeavor Rastoll teaches in col. 5, li. 44-51 in view of FIG. 1 and 2B wherein a windshield portion is placed in front of a driver seat where a pedestrian expects to see a driver. Of course, Rastoll further determines a gaze determination of the pedestrian in regards to the windshield portion as taught in col. 11, li. 1-18 in view of FIG. 4A. Such a teaching may be taken in view of Torii’s driver of the vehicle, especially in view of ¶0068 of Torii, while at the same time providing information to both the driver and pedestrian as taught by Torii.
	Therefore together Torii and Rastoll teach that said second camera determines that the person views the driver (See ¶0065 and 0033 of Torii in view of col. 5, li. 44-51, col. 11, li. 1-18, FIG. 1, 2B and 4A of Rastoll as described above), thereby said determinations ensure human communication between said person and said driver (See ¶0067 and 0068 of Torii wherein the system may give either the driver or the person outside of the car [target] a warning such that either may be aware of each other, thus eventually ensuring human communication between said person outside of the car and said driver; also see col. 5 and 6, li. 65-67 and 1-16, respectively, of Rastoll wherein an additional example is given).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Rastoll into Torii because it allows for human communication between a driver and a pedestrian as described in col. 5 and 6, li. 65-67 and 1-16, respectively, such that, for example, a pedestrian may expedite his/her movement while also providing safety for them.

In regards to claim 2, Torii teaches the traffic allowance method according to claim 1, further comprising the step of: 
	only upon said determining, allowing the driver to drive by visual and/or vocal means installed to said vehicle (See ¶0050 and 0052 wherein the HUD device displays messages which would allow for the driver to drive in a safer manner and thus allowing the driver to drive, additionally warnings may take the form of vocal means as well through the use of speakers as described in ¶0035).

In regards to claim 4, Torii teaches the traffic allowance method according to claim 2, wherein said allowing the driver to drive further comprises the step of: reporting to said person intention of driving by visual and/or vocal means installed to said vehicle (See ¶0052 wherein the intention of the driver is displayed, i.e. a message such as the vehicle coming closer signifies that the driver is intending on [and currently doing so] on driving, additionally warnings may take the form of vocal means as well through the use of speakers as described in ¶0035).

In regards to claim 5, Torii teaches the traffic allowance method according to claim 1, further comprising the step of: 
	for each of said persons which may encounter said vehicle, determining be said second camera an angle of the person in relation to said vehicle (See ¶0054).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torii et al. (“Torii”) (U.S. PG Publication No. 2018/0264940) in view of Rastoll (U.S. Patent No. 10,688,915) and Heckmann et al. (“Heckmann”) (U.S. PG Publication No. 2017/0050642).

In regards to claim 3, Torii fails to teach the traffic allowance method according to claim 1, further comprising the step of: upon said determining, producing a request to said driver by visual and/or vocal means installed to said vehicle, to allow said person to cross a road; and upon said allowance, turning on an indication device of said vehicle.
	That is, although Torii does indeed teach an HUD device which may display messages on a windshield towards the driver or to a person outside of the vehicle as seen in ¶0050-0052, Torii fails to specify that a request to allow the person outside the vehicle to cross.

	upon said allowance, turning on an indication device of said vehicle (See ¶0036 in view of FIG. 4 wherein afterwards control signals may then be generated).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Heckmann into Torii because it allows for increased comfort of the driver but also to improve safety as described in at least ¶004.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torii et al. (“Torii”) (U.S. PG Publication No. 2018/0264940) in view of Rastoll (U.S. Patent No. 10,688,915) and Mulase et al. (“Mulase”) (U.S. PG Publication No. 2019/0250699).

In regards to claim 6, Torii fails to teach the traffic allowance method according to claim 5, wherein said determination that said driver views the person, comprises the steps of: capturing the drivers' eyes by said first camera; determining a center of driver's view being right angled to a line between said drivers' eyes; determining a view of said driver by an angle surrounding said center of driver's view; and determining that the driver views the person in case said angle of said person is included in said driver's view.
	However, in a similar endeavor it is taught by Mulase that an approximate gaze direction may be determined by finding the normal vector of the face of a person as described in ¶0045. That is, a line between a person’s eyes creates a facial direction of a person, from which a right angle may be 
	Therefore together Torii and Mulase teach capturing the drivers' eyes by said first camera (See ¶0031 and 0035 in view of FIG. 1 of Torii); 
	determining a center of driver's view being right angled to a line between said drivers' eyes (See ¶0045 of Mulase); 
	determining a view of said driver by an angle surrounding said center of driver's view (See ¶0045 of Mulase, this may be taken in view of FIG. 11-13 and ¶0054 of Torii); and 
	determining that the driver views the person in case said angle of said person is included in said driver's view (See ¶0045 of Mulase, this may be taken in view of FIG. 11-13 and ¶0054 of Torii).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Mulase into Torii because it allows for the generation of approximate gaze direction of a person as described in ¶0045.

In regards to claim 7, Torii fails to teach the traffic allowance method according to claim 5, wherein said determination of said image processor that said person views the driver, comprises the steps of: capturing the persons' eyes by said second camera; determining a center of view of said person being right angled to a line between said persons' eyes; determining a view of said person by an angle surrounding said center of view of said person; and determining that the person views the driver in case said angle of said person is included in said person's view.

	Therefore together Torii and Mulase teach capturing the persons' eyes by said second camera; 
	determining a center of view of said person being right angled to a line between said persons' eyes (See ¶0045 of Mulase); 
	determining a view of said person by an angle surrounding said center of view of said person (See ¶0045 of Mulase, this may be taken in view of FIG. 11-13 and ¶0054 of Torii); and 
	determining that the person views the driver in case said angle of said person is included in said person's view (See ¶0045 of Mulase, this may be taken in view of FIG. 11-13 and ¶0054 of Torii).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Mulase into Torii because it allows for the generation of approximate gaze direction of a person as described in ¶0045.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torii et al. (“Torii”) (U.S. PG Publication No. 2018/0264940) in view of Rastoll (U.S. Patent No. 10,688,915) and Wang (U.S. PG Publication No. 2017/0263017).

In regards to claim 8, Torii fails to teach a traffic allowance method, according to claim 1, wherein said capturing of the driver’s head by said first camera and said capturing of the person by said second camera are during motion between said vehicle and said person, thereby said determination by said first camera that said driver views the person captured by said second camera comprises combined determinations of said first and second cameras during said motion.
	In a similar endeavor Wang teaches wherein said capturing of the driver’s head by said first camera and said capturing of the person by said second camera are during motion between said vehicle and said person (¶0037, FIG. 6 and FIG. 7 wherein the vehicle may be moving while the driver is viewing the object, this is taken in view of Torii’s teachings), thereby said determination by said first camera that said driver views the person captured by said second camera comprises combined determinations of said first and second cameras during said motion (¶0037, FIG. 6 and FIG. 7 as described above, particularly in that the gaze position of the driver is determined using at least the camera viewing the driver in a moving car as well as the camera which is viewing the object as well [while determining which specific object is being gazed upon]).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Wang into Torii because it allows for the facilitation of collection of data superior to data collected by conventional systems as it allows the subject [driver] to experience an observation environment that is both less restrictive and more realistic as described in ¶0025, thus the various data as seen in FIG. 7 may be used for proper gaze determination using data of the objects and the subjects together.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067.  The examiner can normally be reached on M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EDEMIO . NAVAS JR
Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Examiner, Art Unit 2483